YELVERTON, Judge.
WRIT GRANTED AND MADE PEREMPTORY: While injunctive relief is available to a beneficiary against a trustee under La.R.S. 9:2232, the relief authorized is the same as that provided by Articles 3601 through 3613 of the Code of Civil Procedure. Under these articles and the jurisprudence, an injunction in its mandatory form, when it commands the doing of something, cannot be issued until after a hearing on the merits. Red River, Atchafalaya and Bayou Boeuf Levee District v. Noles, 406 So.2d 294 (La.App. 3rd Cir.1981). The hearing below was not a trial on the merits.
Summary proceedings are available for actions brought under the trust code. La. R.S. 9:2331. These proceedings are governed by Code of Civil Procedure articles 2591 through 2596. The plaintiffs and third-party plaintiffs may utilize the summary proceedings provided by these articles.
The judgments of the trial court granting the mandatory injunctions above referred to are reversed and set aside and the said injunctions are ordered dissolved.